Citation Nr: 1522627	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  10-34 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from April 1975 to September 1982.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in October 2014, which granted a joint motion for partial remand vacating an April 2014 Board decision only to the extent it failed to adjudicate a claim for entitlement to a TDIU and remanded the issue for additional development.  The issue initially arose from a January 2012 rating decision by the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its October 2014 order the Court, by incorporating the terms of the joint motion for partial remand, found a statement of the case must be issued addressing entitlement to a TDIU.  It was noted that pursuant to VA Fast Letter 13-13 a statement of the case was required.  

The Board also notes that in March 2015 the Veteran's attorney provided additional evidence in support of the claim for a TDIU, including a February 2015 private medical opinion.  The probative value of that opinion is limited due to inconsistencies in that report and the record.  In suggesting that the Veteran's work experience and education restricted his employment potential, the private medical opinion indicates that the Veteran's education was limited to one (1) year of high school, and that he worked as a welder.  However, records from the Social Security Administration dated in May 2007 note that the Veteran graduated from school.  There is also a reference made to him being self-employed as a tree surgeon.  The Veteran should be requested to provide additional clarifying evidence as to these matters.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the record.  

2.  Request that the Veteran provide additional clarifying evidence as to his education and self-employment.  

3.  Issue a statement of the case as to the issue of entitlement to a TDIU.  The Veteran and his attorney should be apprised that a substantive appeal must be submitted to perfect the appeal for Board review, and the requisite period of time for a response should be allowed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


